PER CURIAM
Petitioner was convicted of sodomy in the first degree and was sentenced to a ten-year term of imprisonment with a five-year minimum. At petitioner’s prison term hearing, the Board established a history/risk score of 3 under crime category 6 with a matrix range of 60 to 80 months, but sustained the 60-month minimum, affirming the previous parole release date of January 20,1988.
Petitioner seeks review, alleging the same grounds as in Anderson v. Board of Parole, 303 Or 618, 740 P2d 760 (1987). Petitioner’s procedural contentions are answered in Anderson v. Board of Parole, supra.
The decision of the Court of Appeals is affirmed.